


110 HR 6657 IH: To amend part A of title IV of the Social Security Act to

U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6657
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2008
			Ms. Moore of
			 Wisconsin (for herself, Ms.
			 Baldwin, Mr. Blumenauer,
			 Ms. Corrine Brown of Florida,
			 Mrs. Christensen,
			 Mr. Cohen,
			 Mr. Conyers,
			 Mr. Crowley,
			 Mr. Davis of Illinois,
			 Ms. DeLauro,
			 Mr. Dingell,
			 Ms. Edwards of Maryland,
			 Mr. Ellison,
			 Mr. Farr, Mr. Grijalva, Mr.
			 Hinchey, Ms. Hirono,
			 Ms. Kaptur,
			 Ms. Lee, Mr. Levin, Mr. Lewis
			 of Georgia, Ms. McCollum of
			 Minnesota, Mr. McDermott,
			 Mr. McGovern,
			 Mr. George Miller of California,
			 Ms. Schakowsky,
			 Mr. Serrano,
			 Mr. Sires,
			 Ms. Solis,
			 Mr. Stark,
			 Ms. Sutton,
			 Mr. Van Hollen,
			 Ms. Waters,
			 Ms. Watson,
			 Mr. Waxman, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part A of title IV of the Social Security Act to
		  allow up to 24 months of vocational educational training to be counted as a
		  work activity under the temporary assistance to needy families
		  program.
	
	
		1.Increase in number of months
			 of vocational educational training counted as a work activity under the tanf
			 programSection 407(d)(8) of
			 the Social Security Act (42 U.S.C. 607(d)(8)) is amended by striking
			 12 and inserting 24.
		
